Hoke, J.,
after stating the facts: The first portion of Pule No. 27, which is in substance taken from the-statute (Revisal, sec. 591), provides as follows: “Every appellant shall set out in his statement of case served on appeal his exceptions to the proceedings, ruling or judgment of the court, briefly and clearly stated and numbered. When no case settled is necessary, then within ten days next after the end of the term at which the judgment is rendered from which an appeal shall be taken, or in case of a ruling of the court at chambers and not in term time, within ten days after notice thereof, appellant shall file the said exceptions in the office of the Clerk of the Court below. No exception not thus set out or filed and made a part of the case or record shall be considered by this Court, other than exceptions to the jurisdiction or because the complaint does not state a cause of action, or motions in arrest for the insufficiency of an indictment.” Subdivision 2, Pule 19, is as follows: “All the exceptions relied on, grouped and numbered,' shall be set out immediately after statement of case on appeal.” And Pule 20, establishing the method by which Pule 19 may be enforced, is as follows: “If any cause shall be 'brought on for argument and the' above regulations *415shall not have been complied, with, the case shall be dismissed or put to the end of the district or the end of the docket, or continued, as may be proper. If not dismissed, it shall be referred to the Olerk or some other person to put the record in the prescribed shape, for which an allowance of $5 will be made to him, to be paid in advance in each case by the appellant, or the appeal will be dismissed.”
These rules (19 and 20) refer to exceptions which have been properly assigned for error in accordance with Rule 27 and the section of the statute (Revisal, sec. 561), and the proper observance of all of them is required for the orderly and efficient disposition, of causes on appeal. They will not usually be complied with by making a short excerpt from the stenographer’s notes, incomplete in themselves and giving no indication of their real bearing upon the question involved. In the excitement of a nisi prim trial and the hurry and confusion that sometimes attend it counsel not improperly note many exceptions which on reflection they will readily see can have no possible effect on the result.' And it is required that in making a statement of these cases on appeal, which can be done in more deliberate circumstances and after examination and further reflection, they will only assign for error those exceptions which may in some way have operated to their client’s prejudice. If the exception be to a ruling of the court on a question of evidence, the testimony should be so set out that its relevancy can be seen. And if the exception is to some other ruling of the court or some other matter occurring at the trial, the ruling itself or the attendant facts and circumstances should be so stated that its bearing on the controversy could be perceived to some extent in reading the assignment itself. And when the exceptions have been properly assigned and have become, a part of the case on appeal, they should be numbered and grouped and their placing in the record given, in compliance.with subdivision 2, Rule 19; for this, like Rule 27, refers to exceptions which are *416designed and intended to be appellant’s assignments of error. Just wbat will be considered in all cases a compliance witb tbis requirement cannot be laid down witb any great exactness, nor should it be barsbly or -arbitrarily enforced, and tbe Court must rely to a great extent upon tbe good sense and intelligence of counsel and tbe commendable disposition they have always shown in aiding tbe Court to a proper consideration of their causes on appeal.
Speaking of tbis rule, in 2 Pleading and Practice, p. 943, we find it treated as follows: “Just wbat will constitute a sufficiently specific assignment must depend very largely upon tbe special circumstances of tbe particular case; but always' tbe very error relied upon should be definitely and clearly presented, and tbe Court not compelled to go beyond tbe assignment itself to learn wbat tbe question is. Tbe assignment must be so specific that tbe Court is given some real aid and a voyage of discovery through-an often voluminous record not rendered necessary.”
Rules 19 and 20 are framed in accordance witb tbe principle indicated in this' citation, and it will be noted that, while tbe appeal may in proper cases be dismissed, if tbe defect is not of a serious character, but one that could be readily corrected, provision is made by which tbis last course may be pursued. With a desire to impress tbe importance of these rules upon counsel and to invoke their assistance and support in making them efficient and workable, we repeat wbat is said concerning them in tbe case of Lee v. Baird, 146 N. C., 362: “These rules, published in 140 N. C., 660, have been adopted after extended and careful reflection and because they were found necessary to a proper performance of tbe public business.of tbe Court, not alone witb reference to its reasonable dispatch, but in giving tbe Court a more accurate understanding of causes on .appeal, thereby greatly aiding us in an intelligent consideration of the questions presented and to a determination of controversies on their real merits. *417Furthermore, a proper compliance with tbe rules bere in question (Eule 19, subdiv. 2, and Eule 21) is fair and just to opposing counsel, giving them as it does an opportunity to know tbe positions they will be required to discuss, to tbe end that they will be better prepared to aid the Court in making true deliverance on tbe rights of parties, tbe purpose which we all have most earnestly at heart. And it may be well here to note that in many instances it would be no fair observance of Eule 19, subdiv. 2, simply to make excerpts from a stenographer’s notes of any and every exception taken in tbe burry and excitement of a nisi prms trial. Tbe counsel for tbe appellant, in 'grouping and stating’ tbe exceptions relied on by him, should give tbe matter bis earnest consideration, that the Court may also have tbe benefit of bis 'judgment and fuller information as to tbe real questions involved in tbe controversy. It is not our desire or purpose to be unreasonable or exacting in respect to this last suggestion. It is made rather with tbe view of impressing upon counsel our deep sense of the importance and value of their giving to tbe Court in its decisions of these causes on appeal tbe benefit of their reflection and careful preparation.”
Applying what has been said bere to tire present case on appeal, it "will be readily seen fhat there has been no compliance with tbe rules we have been discussing. To ascertain tbe exceptions which are material and their bearing on tbe questions at issue would require a prolonged and careful study of tbe entire case. To refer tbe case to tbe Clerk to be reformed and corrected would entail upon that officer an amount of labor which would be entirely unreasonable and which in the time allowed him for tbe work might result in grave injustice to tbe appellant himself or to tbe appellee, or both.
For tbe reason given we are of opinion that tbe appeal should be dismissed, and it is so ordered.
Appeal Dismissed.